DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Note

Examiner has cited particular paragraphs and/or columns / lines numbers or figures in the reference(s) as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie et al. (US 2016/0236680 A1, hereinafter Lavoie) in view of Allexi et al. (US 2014/0121930 A1, hereinafter Allexi).

Regarding claim 1, Lavoie teaches:
A vehicle parking assist apparatus, which is configured to execute parking travel processing of causing a vehicle to travel so that the vehicle is accommodated within a target parking range set in a parking space, the vehicle parking assist apparatus having (see at least title, abstract, disclosing a system for parallel parking a vehicle into a target parking space):
a registration mode selectable by a user to register information on the parking space having the target parking range set therein (see at least [0028-0029], disclosing a user may assign preferred parking parameter selections, i.e. a registration mode assigned by the user); and
a plurality of vehicle speed modes having different travel speeds of the vehicle during the execution of the parking travel processing (see at least Fig. 6; [0025], disclosing allowing the driver to make a speed parameter selection that includes a min and max, i.e. different, selectable travel speeds),
wherein the plurality of vehicle speed modes include two or more vehicle speed modes, one of which is selectable by the user (see at least Fig. 6; [0025], disclosing allowing the driver to make a speed parameter selection that includes a min and max, i.e. at least 2 speed modes), 
wherein when the registration mode is not selected, during the execution of the parking travel processing, the vehicle parking assist apparatus controls a vehicle speed in accordance with one of the plurality of vehicle speed modes selected by the user (see at least ,…
Lavoie does not explicitly teach:
and wherein when the registration mode is selected, during the execution of the parking travel processing, the vehicle parking assist apparatus controls a vehicle speed in accordance with a predetermined one vehicle speed mode of the plurality of vehicle speed modes regardless of one of the plurality of vehicle speed modes selected by the user.
However, in the same field of endeavor, vehicle parking assist, Allexi teaches:
and wherein when the registration mode is selected, during the execution of the parking travel processing, the vehicle parking assist apparatus controls a vehicle speed in accordance with a predetermined one vehicle speed mode of the plurality of vehicle speed modes regardless of one of the plurality of vehicle speed modes selected by the user (see at least Figs 5 and 6; [0033-0034], disclosing a speed reducer that limits the speed of the vehicle during parking, suppressing driver input, i.e. regardless of user selection).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the parking assist of Lavoie to incorporate limiting the speed of a vehicle during parking, as taught by Allexi.  One would have been motivated to make this modification in order to avoid a disruption of the parking process based on excessive speeds, as taught by Allexi in at least [0014], thus preventing potential collisions and increasing safety.

Regarding claim 2, the combination of Lavoie and Allexi teaches:
The vehicle parking assist apparatus according to claim 1, wherein the predetermined one vehicle speed mode is, of the plurality of vehicle speed modes, one of which is selectable by the user, a vehicle speed mode having a target speed of the vehicle set to a lowest value selectable (Lavoie: see at least Fig. 6; [0025], disclosing selecting a minimum speed level, i.e. a target speed set to the lowest value).

Regarding claim 3, the combination of Lavoie and Allexi teaches:
The vehicle parking assist apparatus according to claim 2, wherein the predetermined one vehicle speed mode is, of the plurality of vehicle speed modes, one of which is selectable by the user, a vehicle speed mode different from a vehicle speed mode having a target speed of the vehicle set to a highest value selectable (Lavoie: see at least Fig. 6; [0025], disclosing selecting a minimum speed level, i.e. a target speed set to the lowest value different from the highest value).

Regarding claim 5, the combination of Lavoie and Allexi teaches:
 The vehicle parking assist apparatus according to claim 1, wherein the predetermined one vehicle speed mode is, of the plurality of vehicle speed modes, one of which is selectable by the user, a vehicle speed mode having the lowest upper limit value of the travel speed of the vehicle (Lavoie: see at least Fig. 6; [0025], disclosing selecting a minimum speed level, i.e. a target speed set to the lowest value upper limit of the lowest value).

Regarding claim 6, the combination of Lavoie and Allexi teaches:
The vehicle parking assist apparatus according to claim 5, wherein the predetermined one vehicle speed mode is, of the plurality of vehicle speed modes, one of which is selectable by the user, a vehicle speed mode different from a vehicle speed mode having the highest upper limit value of the travel speed of the vehicle (Lavoie: see at least Fig. 6; [0025], disclosing selecting a minimum speed level, i.e. a target speed set to the lowest value upper limit of the lowest value, i.e. different from a maximum upper limit value).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lavoie in view of Allexi, and further in view of Aisin Seiki et al. (JP 2007-118804, from Applicant’s IDS dated August 10, 2020).

Regarding claim 4, the combination of Lavoie and Allexi teaches:
The vehicle parking assist apparatus according to claim 1, wherein the plurality of vehicle speed modes, one of which is selectable by the user are three vehicle speed modes (Lavoie: see at least Fig. 6, disclosing selecting a min, max, or somewhere in between, as a speed mode, i.e. 3 speed modes) including:
a medium speed mode (Lavoie: see at least Fig. 6, disclosing a selectable range of speed between a minimum and a max, i.e. a medium speed mode) 
 a high speed mode having the target speed of the vehicle set to a value higher than the predetermined value (Lavoie: see at least Fig. 6; [0025], disclosing selecting a maximum speed level, i.e. a target speed set to the higher value); and 
a low speed mode having the target speed of the vehicle set to a value lower than the predetermined value (Lavoie: see at least Fig. 6; [0025], disclosing selecting a minimum speed level, i.e. a target speed set to the lowest value),

However, in the same field of endeavor, vehicle parking assist, Aisin Seiki teaches:
a medium speed mode having the target speed of the vehicle set to a predetermined value (see at least [0036], disclosing a target speed "level 0" which is a normal target speed, i.e. a speed set to a predetermined value); 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Lavoie to incorporate a default medium speed mode, as taught by Aisin Seiki.  One would have been motivated to make this modification in order increase convenience to the user.
Furthermore, the combination does not explicitly teach:
and wherein the predetermined one vehicle speed mode is the low speed mode.
However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to try, selecting from a finite number of predictable solution (See MPEP 2143), i.e. setting the predetermined mode to either the low, medium or high, setting.  One would have been motivated to make this modification in order to determine the safest speed mode setting, thus decreasing the possibility of collisions.

Regarding claim 7, the combination of Lavoie and Allexi teaches:
The vehicle parking assist apparatus according to claim 1, wherein the plurality of vehicle speed modes, one of which is selectable by the user are three vehicle speed modes (Lavoie: see at least Fig. 6, disclosing selecting a min, max, or somewhere in between, as a speed mode, i.e. 3 speed modes)  including: 
a medium speed mode having an upper limit value of the travel speed of the vehicle mode (Lavoie: see at least Fig. 6, disclosing a selectable range of speed between a minimum and a max, i.e. a medium speed mode; [0025], disclosing limiting the speed of the vehicle to the selected speed, or less, i.e. an upper limit) 
a high speed mode having the upper limit value of the travel speed of the vehicle set to a value higher than the predetermined value (Lavoie: see at least Fig. 6; [0025], disclosing selecting a maximum speed level, i.e. a target speed set to the higher value);
and a low speed mode having the upper limit value of the travel speed of the vehicle set to a value lower than the predetermined value (see at least Fig. 6; [0025], disclosing selecting a minimum speed level, i.e. a target speed set to the lowest value),…
The combination does not explicitly teach a medium speed mode having a preset value.
However, in the same field of endeavor, vehicle parking assist, Aisin Seiki teaches:
a medium speed mode having an upper limit value of the travel speed of the vehicle set to a predetermined value (see at least [0036], disclosing a target speed "level 0" which is a normal target speed, i.e. a speed set to a predetermined value);
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the system of Lavoie to incorporate a default medium speed mode, as taught by Aisin Seiki.  One would have been motivated to make this modification in order increase convenience to the user.
Furthermore, the combination does not explicitly teach:
and wherein the predetermined one vehicle speed mode is the low speed mode.
However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to try, selecting from a finite number of predictable .

Response to Arguments
Applicant's arguments filed January 18, 2021 have been fully considered but they are not persuasive. 
In regards to Applicant’s arguments stating that Lavoie fails to disclose or suggest “a registration mode selectable by a user to register information on the parking space having the target parking range set therein," as recited in claim 1, the Examiner respectfully disagrees.
Paragraph [0023] of the instant application specification states “The target parking range is a range (region) in which the vehicle 100 is to be parked through the parking assist control, and has a size that can accommodate the vehicle 100.” Accordingly, the Examiner is interpreting “the target parking range” to include a preferred size or region of space that can accommodate the vehicle.
Examiner points to [0028] and [0029] of Lavoie (reproduced below):
[0028] According to one embodiment, the park assist system 30 may also rely on stored parking parameter selections so that the driver does not need to make parking parameter selections each time a parallel parking maneuver is executed. For example, a user may assign preferred parking parameter selections via the touchscreen of the display 15 or other human machine interface. The preferred parking parameter selections are communicated to the parking assist system 30, and in response, the parking assist system 30 will detect only target parking spaces that are compatible with the parking parameter selections specified by the user. The user need only assign his or her preferred parking parameter selections once and is free to change them at any time. As a result, the process of parallel parking a vehicle 10 becomes more expedited.

Once a feasible target parking space has been detected and the parking parameters have been established, the driver is instructed to place the vehicle 10 in reverse at step I. At step J, the park assist system 30 automatically steers the vehicle 10 during the execution of the parallel parking maneuver, which is governed by the parking parameter selection(s) made previously at step H. Throughout the parallel parking maneuver, the driver is responsible for applying gas (e.g., depressing the gas pedal 14) and stopping the vehicle 10 (e.g., depressing brake pedal 12) based on instructions provided by the park assist system 30. The driver may also be instructed to place the vehicle in drive and/or reverse, as many times as needed, so that the vehicle 10 can be successfully parked into the target parking space. With respect to fully autonomous vehicles, however, the application of gas and brakes, in addition to gear shifting, may be performed automatically by the park assist system 30.

The Examiner notes determining that a space is feasible is based on the slot length LS, i.e. a size that can accommodate the vehicle, as taught in [0023] (see also: Fig. 2).  Although [0023] is not specifically cited in the previous rejection, it is respectfully requested from the applicant to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
	Therefore, the system of Lavoie detects a parking space (i.e. registers parking information) based on user selectable parameters (i.e. a registration mode selectable by a user) and a feasible slot length (i.e. a target parking range set).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Specifically, Lavoie teaches a selectable registration mode (as cited above and in the previous rejection).  Allexi is cited above to teach limiting a speed of a vehicle during parking regardless of user input (i.e. regardless of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664